DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 and 9-11 are pending. 
Claims 2 and 4 are objected to
Claims 1, 3, 5-7, and 11 are allowed.
Claims 9-10 are rejected.   
Election/Restrictions
Applicant's species election of compound 9B, 
    PNG
    media_image1.png
    120
    197
    media_image1.png
    Greyscale
, (Spec. p. 50) without traverse in the reply filed on 2/5/2021 is acknowledged. The species reads on claims 1-7 and 9-11. The elected species appears allowable over the prior art; therefore, the search was extended to the remaining non-elected species constituting the full scope of formula (I), which also appears allowable over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image2.png
    106
    477
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2019, 11/7/2019, 1/27/2020, 3/9/2020, 4/28/2020, 6/15/2020 and 10/19/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The specification amendment filed on 9/10/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  Specifically, the following incorporation-by-reference statement that is not supported by the application (as originally filed on 3/19/2018): “the contents of which are incorporated herein by reference in their entirety.”  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  See MPEP 211.02 and MPEP 201.06(c)(IV). PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to 371 applications.  This rejection may be overcome by deleting the incorporation-by-reference statement.

Claim Objections
Claims 2 and 4 are objected to for being written in improper Markush format. See MPEP 2173.05(h). Claim 2 is missing the conjunction “and” between the last and second-to-last species of the claim. Claim 4 recites “or” instead of “and” between the last and second-to-last species of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating Dengue infection, does not reasonably provide enablement for preventing Dengue infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." In In re Wands, 8 USPQ2d 1400 (1988), the factors to be considered in determining whether a disclosure meets the enablement requirement are as follows:
            1. The nature of the invention
            2. The state of the prior art
            3. The predictability or lack thereof in the art
            4. The amount of direction or guidance present
            5. The presence or absence of working examples
            6. The breadth of the claims
            7. The quantity of experimentation needed, and
            8. The level of skill in the art


Claims 9-10 are drawn to a method of treating or preventing a Dengue infection or a disease associated with Dengue infection, comprising administering a compound of formula (I), 
    PNG
    media_image3.png
    195
    285
    media_image3.png
    Greyscale
.
It is noted that pharmacological activity in general is a very unpredictable area.  In cases involving physiological activity, such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
None of the prior art compounds are reported to completely prevent the onset of Dengue infection or preventing diseases associated therewith. The only known method for preventing Dengue infection is by preventing mosquito bites. In the instant case, the claimed method of preventing Dengue infection involves administering the claimed compounds to a subject; however, there is no data in the specification that shows any indication that Dengue infection, or diseases associated therewith, would be completely prevented. Instead, the specification provides data showing that Dengue infection can be treated by inhibiting the Dengue virus. No evidence exists in the prior art or in the specification that the claimed compounds (or any prior art compound) can prevent Dengue infection. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.  Given the lack of success in the prior art in completely preventing the claimed diseases, the skilled worker would be tasked with undue experimentation in trying to execute the claimed method of prevention using the compounds of formula (I).
This rejection may be overcome by deleting “or preventing” from line 1 of claim 9.

Allowable Subject Matter
Claims 1, 3, 5-7 and 11 are allowed. Claims 2 and 4 are objected to for informalities but would otherwise be allowable. Claims 9-10 are rejected under 112(a) but would otherwise allowable if rewritten to overcome the rejection.
The closest prior art includes US 10,029,984 B2 and WO 2013/045516 A1. The ‘516 publication teaches compounds of formula (A), 
    PNG
    media_image4.png
    215
    258
    media_image4.png
    Greyscale
, wherein the A ring Markush group encompasses the indoline group 
    PNG
    media_image5.png
    110
    129
    media_image5.png
    Greyscale
 (p. 15), such as the compound 
    PNG
    media_image6.png
    141
    233
    media_image6.png
    Greyscale
. This compound is missing various functionalities that are present in the instant compound of formula (I), 
    PNG
    media_image7.png
    191
    264
    media_image7.png
    Greyscale
. 
The ‘984 patent teaches compounds of formula (I), 
    PNG
    media_image8.png
    191
    254
    media_image8.png
    Greyscale
 (col. 3), which have a 3-acyl indole group as opposed to an N-acyl (or 1-acyl) indoline group characteristic of the claimed compounds. 
Telephone Inquiry
On 3/24/2021 an attempt was made to contact Applicant’s representative, Dr. Janine M. Susan, via telephone to get authorization for an Examiner’s Amendment, but Dr. Susan could not be reached and a message could not be left because the voicemail was full.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626